



HARTE HANKS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
To: Frank M. Grillo
 
Date of Grant: October 28, 2015
 
 
 
Number of Shares: 101,306
 
Exercise Price Per Share: $4.26

HARTE HANKS, INC. (the “Company”), is pleased to grant you, as an inducement
material to your entry into employment with the Company, a stock option (the
“Option”) to purchase all or any part of a number of shares of Stock (as defined
below), subject to the terms and conditions set forth in this Non-Qualified
Stock Option Agreement (this “Agreement”). The grant of the Option is
specifically conditioned upon (i) the approval of this grant to you by the Board
(as defined below), and (ii) the execution by you of this Agreement, agreeing to
all of the terms and conditions set forth herein. The Date of Grant, the number
of shares issuable upon exercise of the Option (the “Option Shares”) and the
Exercise Price are stated above. The Option is not governed by the Harte-Hanks,
Inc. 2013 Omnibus Incentive Plan, 2005 Omnibus Incentive Plan or by any other
equity compensation plan of the Company (or of any of its affiliates). Instead,
the Option is made outside of any equity compensation plan of the Company (or
any of its affiliates), as an inducement contemplated by Section 303A.08 of the
New York Stock Exchange Listed Company Manual. This Option is not intended to be
an “incentive stock option” within the meaning of section 422 of the Code (as
defined below).
This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Option. By accepting this Agreement, you agree to be bound
by all of the terms hereof.
1.Definitions. Unless otherwise defined herein, as used in this Agreement, the
following terms have the meanings set forth below:
(a)"Board" means the board of directors of the Company.
(b)“Cause” has the same meaning as in the Change in Control Severance Agreement
(as defined in Section 1(d), unless otherwise specified.
(c)"Change in Control" means the first day that any one or more of the following
conditions shall have been satisfied:
(i)the acquisition of any outstanding voting securities by any person, after
which such person (as the term is used for purposes of Section 13(d) or 14(d) of
the Exchange Act) has beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then outstanding
voting securities of the Company; provided, however, that for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any company controlled by, controlling
or under common control with the Company, or (D) any acquisition by any
corporation pursuant to a transaction that complies with Sections (iii)(A) and
(iii)(B) of this definition;
(ii)individuals who, as of the Date of Grant, constitute the Board of Directors
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Date of Grant, whose election, or nomination for election by
the Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
(iii)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company, or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a "Business Combination"), in each case unless (A) the
stockholders of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries), and (B)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or





--------------------------------------------------------------------------------





(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(d)"Change in Control Severance Agreement" means that certain Change in Control
Severance Agreement by and between the Company and you, effective on or about
October 26, 2015, as may be amended from time to time with your consent.
(e)"Code" means the Internal Revenue Code of 1986, as amended.
(f)"Committee" means the Compensation Committee of the Board.
(g)"Date of Grant" means the date designated as such on the first page of this
Agreement.
(h)"Exchange Act" means the Securities Exchange Act of 1934, as amended.
(i)"Exercise Price" means the exercise price per share designated as such on the
first page of this Agreement.
(j)"Fair Market Value" means with respect to Stock, as of any date, the closing
price of a share of Stock on the New York Stock Exchange for the last trading
day prior to that date. If no such prices are reported, then Fair Market Value
shall mean the average of the high and low sale prices for the Stock (or if no
sale prices are reported, the average of the high and low bid prices) as
reported by the principal regional stock exchange, or if not so reported, as
reported by Nasdaq or a quotation system of general circulation to brokers and
dealers; provided, however, that with respect to same day sales, Fair Market
Value shall mean the per share price actually paid for shares of Stock in
connection with such sale.
(k)"Final Exercise Date" means the tenth anniversary of the Date of Grant.
(l)"Material Breach" means the material breach of any contractual, statutory,
fiduciary or other legal obligation you have to the Company, determined in the
sole judgment of the Company.
(m)"Stock" means the Company's $1.00 par value per share voting common stock, or
any other securities that are substituted therefor.
(n)"Termination Date" means the date on which your performance of services for
the Company (or any affiliate) in the capacity of an employee, a non-employee
member of the Board or a consultant cease.
2.Vesting. You cannot exercise the Option and acquire Stock until your right to
exercise has vested. This Option vests in four equal installments (i.e., 25%
each) on each of the first four anniversaries of the Date of Grant.
Notwithstanding the foregoing, (a) in no event can this Option be exercised in
whole or in part on or after the date on which the Option lapses pursuant to
Section 5, (b) this Option shall automatically vest in full if you terminate
employment with the Company due to “Disability” (as defined in the Change in
Control Severance Agreement) or death, and (c) this Option shall automatically
vest in full pursuant to the terms of the Change in Control Severance Agreement
(i) in the event this Option is not assumed or replaced by a Publically-Traded
Successor with an Assumed/Replaced Award (as such terms are defined in the
Change in Control Severance Agreement) after a Change in Control, or (ii) you
are terminated from employment with the Company without Cause or terminate
employment from the Company for Good Reason during the period beginning on the
CiC Date and ending on the second anniversary of the CiC Date (as such terms are
defined in the Change in Control Severance Agreement). This Option is
exercisable to the extent vested (i.e., the right of exercise shall be
cumulative so that to the extent the Option is not exercised in any period to
the maximum extent permissible, it shall continue to be exercisable, in whole or
in part, with respect to all shares for which it is vested until the earlier of
the Final Exercise Date (as defined below) or the termination of this Option
under Section 5).
3.Exercise. You may exercise this Option, in whole or in part, at any time
(subject to Section 2) by delivering written notice to the Company’s Secretary
along with full payment of the Exercise Price for the shares being purchased.
The notice must specify that this Option (or a portion thereof) is being
exercised and the number of shares with respect to which this Option is being
exercised. This Option may only be exercised as provided in this Agreement and
in accordance with such rules and regulations as may, from time to time, be
adopted by the Committee. The exercise of this Option shall be deemed effective
upon receipt by the Company of the notice and payment described herein. If you
exercise this Option in full, it shall be surrendered to the Company for
cancellation. If you only partially exercise this Option, it shall, upon
request, be delivered to the Company for the purpose of making appropriate
notation thereon, or otherwise reflecting, in such manner as the Company shall
determine, the result of such partial exercise hereof. As soon as practicable
after the effective exercise of this Option, and upon satisfaction of all
applicable withholding requirements, you or your nominee shall be recorded on
the Company’s stock transfer books as the owner of the shares purchased. The
Company may, but is not required to, deliver to you on or more duly issued and
executed stock certificates evidencing such ownership.





--------------------------------------------------------------------------------





4.Payments. When this Option is exercised, payment of the total Exercise Price
for the shares being purchased shall be made to the Company (a) in cash
(including check, bank draft or money order); (b) by transfer from you to the
Company of shares of Stock (other than shares of Stock that the Committee
determines by rule may not be used to exercise this Option) that you have held
for more than six months with a then current aggregate Fair Market Value equal
to the total Exercise Price for the portion of this Option being exercised;
(c) by the Company retaining a number of shares of the Stock deliverable upon
exercise of this Option whose aggregate Fair Market Value is equal to the
Exercise Price to be paid in connection with such exercise; or (d) to the extent
permissible under applicable law, delivery to the Company of (i) a properly
executed exercise notice, (ii) irrevocable instructions to a broker to sell a
sufficient number of the shares being exercised to cover the Exercise Price and
promptly deliver to the Company (on the same day that the shares of Stock
issuable upon exercise are delivered) the amount of sale proceeds required to
pay the Exercise Price and any required tax withholding related to the exercise,
and (iii) such other documentation as the Committee and the broker shall require
to effect a same day exercise and sale. In the event the Committee subsequently
determines that the aggregate Fair Market Value of Stock or any other
consideration delivered as payment of the Exercise Price is insufficient to pay
the entire Exercise Price, then you shall pay to the Company, immediately upon
the Company’s request, the amount of the deficiency in the form of payment
requested by the Committee.
5.Expiration.
(a)This Option shall expire (and shall cease to be outstanding) on the Final
Exercise Date unless terminated prior to the Final Exercise Date pursuant to the
terms of this Section 5 or as otherwise provided in this Agreement. In addition,
this Option shall expire: One year after the date of your death or Disability;
provided, however, that in such event this Option may only be exercised to the
extent it is vested at the time of your death or disability.
(b)On the Final Exercise Date, if your employment with the Company ends due to
your retirement in accordance with the Company's then-current retirement policy;
provided, however, that in such event this Option may only be exercised to the
extent it is vested at the time of your retirement.
(c)120 days after the Termination Date if you are then still living and if such
termination is for a reason other than for death, disability or retirement, for
Cause or as a result of a Material Breach;
(i)provided, however, that in such event this Option may only be exercised to
the extent it is vested at the time of the Termination Date, unless this Option
would vest in full or in part pursuant to the terms of the Change in Control
Severance Agreement due to your termination and your delivery of an “Irrevocable
Release” (as defined in the Change in Control Severance Agreement), in which
case such portion of the Option will remain exercisable pursuant to the terms of
the Change in Control Severance Agreement;
(ii)provided, further, however, that in the event that you die during the 120
day period immediately after the Termination Date (and you have not been
terminated for Cause or as a result of a Material Breach), then this Option
shall terminate one year after the date of your death; or
(d)On the Termination Date, if such termination was for Cause or as a result of
a Material Breach.
6.Transfer and Assignment. The Option and the rights and privileges conferred
therewith shall not be sold, transferred, encumbered, hypothecated or otherwise
conveyed by you otherwise than by will or by the laws of descent and
distribution. This Option is not and will not be liable for or subject to, in
whole or in part, any debts, contracts, liability or torts by you nor shall it
be subject to garnishment, attachment, execution, levy or other legal or
equitable process. This Option shall be exercisable during your lifetime only by
you. To the extent exercisable after your death, this Option shall be exercised
only by the person or persons entitled to receive this Option under your will,
duly probated, or if you shall fail to make a testamentary disposition of this
Option, by the executor or administrator of your estate.
7.Conditions. If at any time the Board shall determine, based on opinion of
counsel to the Company, that listing, registration or qualification of the
shares covered by this Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of the exercise of this Option, this
Option may not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to counsel for the Company. The
Company may require you, as a condition of exercising or receiving the Option,
to give written assurances in substance and form satisfactory to the Company and
its counsel to the effect that you are acquiring the Stock subject to the Option
for your own account for investment and not with any present intention of
selling or otherwise distributing the same, and to such other effects as the
Company deems necessary or appropriate to comply with federal and applicable
state securities laws.
8.Rights as a Stockholder. You shall not have any rights as a stockholder with
respect to any shares of Stock covered by the Option until you or your nominee
become the holder of record of such Stock, and no adjustments shall be made for
dividends or other distributions or other rights as to which there is a record
date preceding the date you or your nominee become the holder of record of such
Stock.





--------------------------------------------------------------------------------





9.Change in Capital Structure. In the event that the Board determines that any
dividend or other distribution (whether in the form of cash, Stock, other
securities or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution or sale, transfer, exchange or
other disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event including a Change in Control, in the
Board's sole discretion, affects the Stock such that an adjustment is determined
by the Board to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Agreement, then the Board shall direct the Committee to, in such manner as it
determines is equitable, adjust any or all of:
(a)The number and kind of shares of Stock (or other securities or property)
subject to the Option; and
(b)The Exercise Price (except if such adjustment would result in a repricing of
the Option or would cause the Option to become subject to Section 409A of the
Code).
This Agreement shall not in any way affect or restrict the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Stock or the rights thereof or which are convertible into or
exchangeable for Stock, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
10.Extraordinary Events. In the event of any transaction or event described in
Section 9 or any unusual or nonrecurring transaction or event affecting the
Company, any affiliate of the Company or the financial statements of the Company
or any affiliate, or of changes in applicable laws, regulations or accounting
principles occurs, including any Change in Control, the Board, in its sole and
absolute discretion, and on such terms and conditions as it deems appropriate,
is hereby authorized to direct the Committee to take any one or more of the
following actions whenever the Board determines that such action is appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Agreement, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:
(a)To provide for the cancellation of the Option in exchange for an amount of
cash equal to the amount that could have been attained upon the exercise of this
Option or realization of your rights had the Option been exercised in full for
all shares of Stock covered thereby (including an amount equal to zero if no
cash could have been so attained or realized);
(b)To provide that the Option cannot be exercised or become payable after such
event; provided, however, that no action shall be taken pursuant to this clause
(b) without your consent, which consent shall not be unreasonably withheld;
(c)To provide that the Option shall be vested, exercisable and nonforfeitable as
to all shares covered thereby and that all restrictions with respect thereto
shall lapse, notwithstanding anything herein to the contrary;
(d)To provide that the Option be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and
(e)To make such other adjustments in the number and type of shares of Stock (or
other securities or property) subject to the Option (including the Exercise
Price); provided that no such adjustment shall be affected if it would result in
a repricing of the Option or would cause the Option to become subject to Section
409A of the Code.
11.Authority of the Committee. This Agreement and the Option granted hereunder
shall be administered by the Committee except to the extent the Board elects to
administer this Agreement and the Option granted hereunder, in which case
references herein to the "Committee" shall be deemed to include references to
the "Board." The Committee shall have the authority, in its sole and absolute
discretion, to (i) adopt, amend, and rescind administrative and interpretive
rules and regulations relating to this Agreement; (ii) accelerate the time of
exercisability of the Option; (iii) construe this Agreement and the Option; (iv)
make determinations of the Fair Market Value of the Stock subject to this
Agreement; (v) delegate its duties under this Agreement to such agents as it may
appoint from time to time; (vi) terminate, modify, or amend this Agreement,
provided that, no amendment or termination may decrease your rights inherent in
the Option prior to such amendment without your express written permission
except to the extent such amendment is necessary to comply with applicable laws
and regulations and to conform the provisions of this Agreement to any change
thereto; and (vii) make all other determinations, perform all other acts, and
exercise all other powers and authority necessary or advisable for administering
this Agreement, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate. The Committee may correct
any defect, supply any omission, or reconcile any inconsistency in this
Agreement in the manner and to the extent





--------------------------------------------------------------------------------





it deems necessary or desirable to carry the Agreement into effect, and the
Committee shall be the sole and final judge of that necessity or desirability.
The determinations of the Committee on the matters referred to in this Section
11 shall be final and conclusive.
12.Section 16. Notwithstanding any other provisions of this Agreement, the grant
of this Option shall comply with the applicable provisions of Rule 16b-3
promulgated under the Exchange Act and shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent permitted by applicable
law, the Option shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
13.Taxes. Any provision of this Agreement to the contrary notwithstanding, the
Company may take such steps as it may deem necessary or desirable for the
withholding of any taxes which it is required by law or regulation of any
governmental authority, federal, state or local, domestic or foreign, to
withhold in connection with any shares subject hereto. Subject to limitations
established by the Committee and/or the Board from time to time, any withholding
taxes may be paid by delivery to the Company of previously owned shares of Stock
or by reducing the number of shares issuable upon exercise of this Option.
14.Notices. Any notice to be given under the terms of this Agreement or any
delivery of this Option to the Company shall be deemed to have been duly given
or made only if (i) delivered personally or by overnight courier, (ii) delivered
by facsimile transmission with answer back confirmation, (iii) mailed (postage
prepaid by certified or registered mail, return receipt requested) (effective
upon actual receipt), or (iv) delivered by electronic communication to the
address below. An electronic communication (“Electronic Notice”) shall be deemed
written notice for purposes of this letter if sent with return receipt requested
to the electronic mail address specified by the receiving party. Electronic
Notice shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party. The party receiving
Electronic Notice may request and shall be entitled to receive the notice on
paper, in a non-electronic form (“Non-electronic Notice”) which shall be sent to
the requesting party within five days after receipt of the written request for
Non-electronic Notice. Either party from time to time may change its address,
facsimile number, electronic mail address, or other information for the purpose
of notices to that party by giving written notice specifying such change to the
other party hereto.
If to the Executive: at the most recent address reflected in the payroll records
of the Company
If to the Company:        Harte Hanks, Inc.
9601 McAllister Freeway, Suite 610
San Antonio, Texas 78216
Attention: General Counsel
Email: general.counsel@hartehanks.com
or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
15.Further Understandings. The granting of this Option shall impose no
obligation upon you to exercise any part of it. You acknowledge and agree that
the vesting of shares pursuant to the vesting schedule hereof is earned only by
your continued service for the Company (or any affiliate) in the capacity of an
employee, a non-employee member of the Board or a consultant (and not through
the act of being hired, being granted this Option or acquiring shares
hereunder). You further acknowledge and agree that this Option, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued engagement as an employee,
a non-employee member of the Board or a consultant for the vesting period, for
any period, or at all, and shall not interfere in any way with your right or the
right of the Company or any affiliate to terminate your relationship as an
employee, a non-employee member of the Board, or a consultant at any time with
or without Cause. You acknowledge that this Option (a) is not granted by the
Company as a matter of right, but is granted (and the amount of the award is
granted) at the sole discretion of the Board or Committee, (b) is not part of
your contractual compensation, and (c) does not create an enforceable right to
further options in future years or in similar amounts. This discretion of the
Board and Committee relates to the award of options and the amount of any award.
You waive any and all acquired rights or claims in connection with past or
future employment or service as a consultant or director with the Company or any
affiliate.
16.Protection of Goodwill. You acknowledge that the Company is providing you
with this Option in connection with and in consideration for your promises and
covenants contained herein. Specifically, in consideration for the Option, which
you acknowledge provides a material incentive for you to grow, develop and
protect the goodwill and confidential and proprietary information of the
Company, you agree that the Option (itself and in combination with any other
awards made to you) constitutes independent and sufficient consideration for all
non-competition, non-solicitation and confidentiality covenants between you and
the Company, and agree and acknowledge that you will fully abide by each of such
covenants. You further acknowledge that your promise to fully abide by each of
the protective covenants referenced above is a material inducement for the
Company to provide you with the Option.





--------------------------------------------------------------------------------





17.Successors & Assigns. Subject to the limitations on the transferability of
this Option, this Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and assigns of the parties hereto.
18.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to any conflict of law provisions thereof, except to the extent Delaware
law is preempted by federal law. The obligation of the Company to sell and
deliver Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock.
19.Clawback. Pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the "Act"), this Option shall not be deemed fully earned or
vested, even if exercised, if this Option or any portion thereof is deemed
"incentive compensation" and subject to recovery, or "clawback," by the Company
pursuant to the provisions of the Act and any rules or regulations promulgated
thereunder or by any stock exchange on which the Company's securities are listed
(the “Rules”). In addition, you hereby acknowledge that this Agreement may be
amended as necessary and/or shall be subject to any recoupment policies adopted
by the Company to comply with the requirements and/or limitations under the Act
and the Rules, or any other federal or stock exchange requirements, including by
expressly permitting (or, if applicable, requiring) the Company to revoke,
recover and/or clawback this Option or the shares of Stock issued pursuant
hereto.
20.Other Benefits. The amount of any compensation deemed to be received by you
as a result of the receipt, vesting or exercise of this Option will not
constitute "earnings" with respect to any other benefits provided to you by the
Company or an affiliate, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.
21.Furnish Information. You shall furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation. From time to time, the Board and appropriate officers of the Company
shall and are authorized to take whatever action is necessary to file required
documents with governmental authorities and other appropriate persons to make
shares of Stock available for issuance pursuant to the exercise of the Option.
22.No Liability for Good Faith Determinations. The Company and the members of
the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.
23.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
24.No Guarantee of Interests. Neither the Committee, the Board nor the Company
guarantees the Stock of the Company from loss or depreciation.
25.Company Records. Records of the Company or its affiliates regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
26.Company Action. Any action required of the Company shall be by resolution of
its Board or by a person authorized to act by resolution of the Board.
27.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
28.Headings; Word Usage. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.
29.Fractional Shares. In no event may the Option be exercised or adjusted for
any fractional shares. The Committee shall determine whether cash or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Date of Grant first above written.
HARTE HANKS, INC.
 
 
 
 
 
By:
 
/s/ Robert L. R. Munden
 
 
Robert L. R. Munden
 
 
Senior Vice President,
 
 
General Counsel & Secretary



ACKNOWLEDGED AND AGREED:
/s/ Frank M. Grillo
Frank M. Grillo






